241 P.3d 308 (2010)
237 Or. App. 569
In the Matter of R.S., Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
R.S., Appellant.
09MH098; A142091.
Court of Appeals of Oregon.
Submitted August 6, 2010.
Decided September 29, 2010.
James A. Palmer filed the brief for appellant.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Tiffany Keast, Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and ORTEGA, Judge, and SERCOMBE, Judge.
PER CURIAM.
In this mental commitment case, appellant contends that the trial court erred in entering an order of civil commitment because, *309 among other things, the court failed to provide him with a legally sufficient advice of rights. According to appellant, the advice of rights was insufficient in that the court did not tell him that he could subpoena witnesses. The state concedes the error. We agree and accept the concession. See State v. Grellert, 144 Or.App. 201, 203, 925 P.2d 161 (1996) (trial court must advise alleged mentally ill person that he or she can subpoena witnesses).
Reversed.